 
 
I 
111th CONGRESS
1st Session
H. R. 1860 
IN THE HOUSE OF REPRESENTATIVES 
 
April 1, 2009 
Mr. Salazar (for himself and Mr. Coffman of Colorado) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide certain counties with the ability to receive television broadcast signals of their choice. 
 
 
1.Short titleThis Act may be cited as the Four Corners Television Access Act of 2009. 
2.Satellite carriage of certain television broadcast signalsSection 119(a)(2)(C)(iv) of title 17, United States Code, is amended— 
(1)by redesignating subclauses (I) and (II) as items (aa) and (bb) and inserting (I) before (aa); and 
(2)in item (bb), as so redesignated by paragraph (1), after Nielsen Media Research insert the following: “; or 
 
(II) 
(aa)the 2 counties are located in the 46th largest designated market area for the year 2005 according to Nielsen Media Research; and 
(bb)the total number of television households in the 2 counties combined did not exceed 30,000 for the year 2005 according to Nielsen Media Research. 
3.Cable carriage of certain television broadcast signalSection 341 of Communications Act of 1934 (47 U.S.C. 341) is amended by adding at the end the following: 
 
(c)Rule of construction 
(1)Significantly viewedEach television broadcast station broadcasting in the designated market area of a State capital is deemed significantly viewed within the meaning of section 76.54 of title 47, Code of Federal Regulations, for purposes of the carriage and retransmission of the signals of such broadcast station by a cable system, translator, or other multichannel video programming distributor. 
(2)Retransmission permittedNotwithstanding the provisions of section 325(b), a cable system, translator, or other multichannel video programming distributor may retransmit the signal of any television broadcast station described in paragraph (1) within a covered county. 
(3)Definition of covered countyFor purposes of this subsection, a county is a covered county if— 
(A)it is 1 of 2 counties located in the 46th largest designated market area for the year 2005 according to Nielsen Media Research; and 
(B)the total number of television households in the 2 counties combined did not exceed 30,000 for the year 2005 according to Nielsen Media Research.. 
 
